 1 NOTICE: This opinion is subject to formal revision before publication in the Board volumes of NLRB decisions. Readers are requested to notify the Executive Secretary, National Labor Relations Board, rors so that corrections can be included in the bound volumes. Trim Systems, Inc., and Jenkins Design Systems, Inc. and Local 1234, United Brotherhood of Carpenters and Joiners of America, AFL±CIO. Case 7±CA±36837 (1)(2) January 17, 1997 DECISION AND ORDER BY CHAIRMAN GOULD AND MEMBERS BROWNING AND FOX Upon charges filed by the Union on February 13, plaint) on March 30, 1995, against Trim Systems, Inc. porated (Respondent JD), alter egos, collectively (the 
Respondents), alleging that they have violated Section 8(a)(5) and (1) of the National Labor Relations Act. tor for Region 7 approved a settlement agreement that 
gional Director shall constitute withdrawal of any Complaint(s) and Notice of Hearing heretofore issued 
sponse.'' On August 30, 1996, the Regional Director issued an Order Setting Aside Settlement Agreement and Reissuing Consolidated Complaint and Notice of Hearing. Although properly served copies of the charges and the reissued complaint, the Respondents 
failed to file an answer. On December 6, 1996, the General Counsel filed a Motion for Default Summary Judgment with the Board. On December 10, 1996, the Board issued an order transferring the proceeding to the Board and a Notice to Show Cause why the motion should not be 
gations in the motion are therefore undisputed. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. Ruling on Motion for Default Summary Judgment Sections 102.20 and 102.21 of the Board's Rules and Regulations provide that the allegations in the 
complaint shall be deemed admitted if an answer is not less good cause is shown. In addition, the complaint reissued on August 30, 1996, affirmatively notes that 
unless an answer is filed within 14 days of service, all tion for Default Summary Judgment disclose that the Region, by letter dated September 27, 1996, notified the Respondents that unless an answer were received by October 11, 1996, a Motion for Default Summary Judgment would be filed. In the absence of good cause being shown for the failure to file a timely answer, we grant the General Counsel's Motion for Default Summary Judgment. On the entire record, the Board makes the following FINDINGS OF FACT I. JURISDICTION At all material times until about December 31, 1994, 
ated an office and place of business at 2643 East 
terial times, between January 1, 1994, and December 31, 1994, was engaged in the construction business, providing trim carpentry services to various customers and to general contractors at various jobsites within the State of Michigan. At all material times, Respondent 

eral contracting services to various customers and to contractors at various jobsites within the State of 
Michigan. During the 1994 calendar year, Respondent TS, in conducting its business operations, performed services cated within the State of Michigan including Pumford 
Construction Company (Pumford). At all material times Pumford operated an office and place of business in Saginaw, Michigan, and has been engaged in the dential units to various customers. During the 1994 
calendar year, Pumford had gross revenues in excess of $500,000 and purchased goods and materials valued in excess of $50,000, and caused said goods and mate-
rials to be shipped directly to its Michigan facility and/or its Michigan jobsites from points located out-side the State of Michigan. At all material times, Respondent JD, in conducting its business operations, had gross revenues in excess of $300,000 and provided services valued in excess of $50,000 to Rodney Lockwood & Company (Lockwood). At all material times, Lockwood operated 
gan, and has been engaged in residential construction for various customers. During the 1994 calendar year, Lockwood had gross revenues in excess of $500,000, 
and purchased goods and materials valued in excess of $50,000, and caused said goods and materials to be gan jobsites from points located outside the State of Michigan. 322 NLRB No. 152  2 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD At all material times since 1993, Respondent JD and prises with common management and supervision, have formulated and administered a common labor 
policy, have shared common premises and facilities, have provided services for and/or made sales to each other, have interchanged personnel with each other, dures, payroll services, and attorney services, and have 

tegrated business enterprise and alter egos within the meaning of the Act. We find that Respondent TS and Respondent JD have been employers engaged in commerce within the meaning of Section 2(2), (6), and (7) of the Act and ing of Section 2(5) of the Act. II. ALLEGED UNFAIR LABOR PRACTICES stitute a unit (the TS unit) appropriate for the purposes 
of collective bargaining within the meaning of the Act: volving residential construction in Wayne, Oak-land, Macomb, Sanilac, St. Clair, Monroe, Washtenaw, Livingston, Genesee, Lapeer, 
fice clerical employees, guards and supervisors as defined in the Act. stitute a unit (the JD unit) appropriate for the purposes of collective bargaining within the meaning of Section 9(b) of the Act: 
ployees employed by Respondent JD in residential construction work at its various jobsites involving residential construction in Wayne, Oakland, Macomb, Sanilac, St. Clair, Monroe, Washtenaw, Livingston, Genesee, Lapeer, Tuscola, and Huron 
ees, guards and supervisors as defined in the Act. At all material times, the Association of Carpentry Contractors (the Association) has been an organization 
struction industry, one purpose of which is to represent its employer-members in negotiating and administering 
ganizations, including the Union. About August 15, 1993, the Association and the Union entered into a collective-bargaining agreement, the Carpenter's Residential Agreement, effective by its terms from August 15, 1993, until August 15, 1994. About May 18, 1994, Respondent TS entered into a ``me too'' agreement, by virtue of its being signatory ployer, and thereby adopted the Carpenter's Residential Agreement. About August 15, 1994, this agreement 
signed by Respondent TS automatically renewed itself for an additional year, inasmuch as neither party gave matic renewal clause. Respondent TS, an employer en-
ed recognition to the Union as the exclusive collective-bargaining representative of the TS unit without regard to whether the majority status of the Union had ever 
been established under the provisions of Section 9(a) of the Act. Such recognition has been embodied in a ment described above. At all times between May 19, 1994, and about December 31, 1994, based on Section 
sive collective-bargaining representative of the TS unit. At all times since about December 31, 1994, based on Section 9(a) of the Act the Union has been the limited exclusive collective-bargaining representative of the JD 
unit. Since about August 13, 1994, Respondent TS has re-cluding vacation and holiday pay, insurance (health and welfare), and pension benefits owing for TS unit employees, to said employees and/or the appropriate fringe benefits funds. Since about August 13, 1994, 
Respondent TS has refused to submit monthly fringe benefit reports for TS unit employees to the Union.1 About December 31, 1994, Respondent TS ceased 
ployees to the employ of Respondent JD. Respondent ing with the Union with respect to the decision and/or the effects of the closing. lized substantially the same work crews, supervision, and labor relations policies as that of Respondent TS and performed work for the same contractors at the spondent TS. Since about January 1, 1995, Respondent 
tially unchanged manner from that of Respondent TS with respect to the performance of residential carpentry work, and has thereby been operating as an alter ego of Respondent TS. Respondent TS and its alter ego 1 The complaint fails to allege that these reports are contractually 
spondents are ordered to comply with the terms of the collective-bar-
gaining agreement which will include any updating requirements 
contained therein.  TRIM SYSTEMS, INC. 3 Respondent JD took this action in order to evade its contractual obligations under the collective-bargaining ing with the Union. Since about January 1, 1995, Respondent JD has re-cluding vacation and holiday pay, insurance (health 
ployees, to said employees and/or to the appropriate fringe benefits funds. Respondent JD took this action and has thereby repudiated its contractual obligations under the collective-bargaining agreement. Since about January 1, 1995, Respondent JD has refused to submit 
monthly fringe benefits reports for said unit employees to the Union. CONCLUSION OF LAW 
ing to bargain collectively and in good faith with the limited exclusive collective-bargaining representative 
of their employees, and have thereby engaged in unfair labor practices affecting commerce within the meaning of Section 8(a)(5) and (1) and Section 2(6) and (7) of the Act. REMEDY Having found that the Respondents have engaged in certain unfair labor practices, we shall order them to 
cease and desist and to take certain affirmative action 
cally, having found that the Respondents have violated Section 8(a)(5) and (1) by repudiating the collective-bargaining agreement and by, failing, since about Au-efits, including vacation and holiday pay, insurance 
(health and welfare), and pension benefits owing for 
spondents to give effect to the terms of the collective-bargaining agreement and to make whole their unit employees by paying the unit employees, with interest, 
the amounts the Respondents have failed to pay and by priate fringe benefits funds, including any additional amounts due the funds in accordance with Merryweather Optical Co., 240 NLRB 1213, 1216 fn. 
7 (1979). In addition, the Respondents shall reimburse unit employees for any expenses ensuing from their failure to make the required contributions, as set forth 
in Kraft Plumbing & Heating, 252 NLRB 891 fn. 2 (1980), enfd. 661 F.2d 940 (9th Cir. 1981), such 
amounts to be computed in the manner set forth in Ogle Protection Service, 183 NLRB 682 (1970), enfd. 444 F.2d 502 (6th Cir. 1971). Interest is to be paid as prescribed in New Horizons for the Retarded, 283 
NLRB 1173 (1987).2 In addition, having found that the Respondent TS, about December 31, 1994, ceased doing business and unilaterally transferred the TS unit employees to the ing with the Union with respect to the decision and/or 
tractual obligations under the collective-bargaining agreement, we shall order the Respondents to restore the operation as it existed prior to December 31, 1994, 
cember 31, 1994 closure, displacing if necessary, any persons hired since December 31, 1994, provided that 
nothing in this order shall preclude Respondent TS, after it has complied with the terms of this Order, from changing its operation for lawful reasons, provided that it has fulfilled any obligation to bargain with the Union regarding such decision or its effects. Any such 
laid-off employees shall be made whole for any loss of earnings and other benefits suffered as a result of cordance with F. W. Woolworth Co., 90 NLRB 289 (1950), with interest as prescribed in New Horizons for the Retarded, supra. ORDER The National Labor Relations Board orders that the Respondents, Trim Systems, Inc. and Jenkins Design ficers, agents, successors, and assigns, shall 1. Cease and desist from ment with the Union and refusing to pay contractually day pay, insurance (health and welfare), and pension benefits owing for the following unit employees, to said employees and/or the appropriate fringe benefits 
funds: 
ployees employed by Respondent Trim Systems, Inc. in residential construction work at its various jobsites involving residential construction in Wayne, Oakland, Macomb, Sanilac, St. Clair, Monroe, Washtenaw, Livingston, Genesee, 
pervisors as defined in the Act. 2 To the extent that an employee has made personal contributions to a fund that are accepted by the fund in lieu of the Respondents' delinquent contributions during the period of the delinquency, the 
Respondents will reimburse the employee, but the amount of such 

spondents otherwise owe the fund.  4 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD ployees employed by Respondent Jenkins Design Systems, Inc. in residential construction work at 
tion in Wayne, Oakland, Macomb, Sanilac, St. Clair, Monroe, Washtenaw, Livingston, Genesee, pervisors as defined in the Act. (b) Ceasing doing business and unilaterally transfer-ing with the Union with respect to the decision and/or tractual obligations under the collective-bargaining agreement. (c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of the rights guaranteed them by Section 7 of the Act. 2. Take the following affirmative action necessary to effectuate the policies of the Act. ing agreement with the Union, effective from August 
15, 1993, until August 15, 1995, and make whole the fit funds all amounts the Respondents have failed to pay, such as the contractually required fringe benefits, 
including vacation and holiday pay, insurance (health and welfare), and pension benefits, in the manner set forth in the remedy section of this decision. (b) Restore the Respondents' operation as it existed prior to December 31, 1994, including offering to rein-state to their same or substantially equivalent positions of employment, all unit employees, if any, laid off as placing if necessary, any persons hired since December 
clude Respondent TS, after it has complied with the terms of this Order, from changing its operation for 
sion or its effects. sult of the unilateral closure for any loss of earnings and other benefits suffered as a result of the unlawful layoffs, in the manner set forth in the remedy section of this decision. (d) Preserve and, within 14 days of a request, make available to the Board or its agents for examination 
ment records, timecards, personnel records and reports, and all other records necessary to analyze the amounts due under the terms of this Order. (e) Within 14 days after service by the Region, post tached notice marked ``Appendix.''3 tice, on forms provided by the Regional Director for 
spondent and maintained for 60 consecutive days in conspicuous places including all places where notices to employees are customarily posted. Reasonable steps 
tices are not altered, defaced or covered by any other material. In the event that, during the pendency of these proceedings, the Respondent has gone out of 
ceedings, the Respondent shall duplicate and mail, at its own expense, a copy of the notice to all current 
spondent at any time since February 13, 1995. (f) Within 21 days after service by the Region, file with the Regional Director a sworn certification of a responsible official on a form provided by the Region attesting to the steps that the Respondent has taken to comply. Dated, Washington, D.C. January 17, 1997 llllllllllllllllll William B. Gould IV, Chairman llllllllllllllllll Margaret A. Browning, Member llllllllllllllllll Sarah M. Fox, Member (SEAL) NATIONAL LABOR RELATIONS BOARD 3 If this Order is enforced by a judgment of a United States court of appeals, the words in the notice reading ``Posted by Order of the National Labor Relations Board'' shall read ``Posted Pursuant to a Judgment of the United States Court of Appeals Enforcing an Order of the National Labor Relations Board.'' APPENDIX NOTICE TO EMPLOYEES•POSTED BY ORDER OF THE•NATIONAL LABOR RELATIONS BOARD•An Agency of the United States Government•The National Labor Relations Board has found that we dered us to post and abide by this notice. WE WILL NOT repudiate our collective-bargaining 
tually mandated fringe benefits, including vacation and holiday, insurance (health and welfare), and pension benefits owing for the following unit employees, to  TRIM SYSTEMS, INC. 5 said employees and/or the appropriate fringe benefits funds: 
dential construction work at its various jobsites involving residential construction in Wayne, Oak-
land, Macomb, Sanilac, St. Clair, Monroe, Washtenaw, Livingston, Genesee, Lapeer, fice clerical employees, guards and supervisors as defined in the Act. 
ployees employed by Jenkins Design Systems, Inc. in residential construction work at its various jobsites involving residential construction in 
Wayne, Oakland, Macomb, Sanilac, St. Clair, Monroe, Washtenaw, Livingston, Genesee, pervisors as defined in the Act. WE WILL NOT cease doing business and unilaterally transferring unit employee(s) without notice to and/or bargaining with the Local 1234, United Brotherhood of spect to the decision and/or the effects of the closing 
tractual obligations under the collective-bargaining agreement. WE WILL NOT in any like or related manner interfere with, restrain, or coerce you in the exercise of the 
rights guaranteed you by Section 7 of the Act. WE WILL give effect to the terms of the collective-bargaining agreement with the Union, effective from August 15, 1993, until August 15, 1995, and make 
whole the unit employees by paying them and/or the 
fringe benefit funds all amounts we have failed to pay, 

cluding vacation and holiday pay, insurance (health 
and welfare), and pension benefits, in the manner set 
forth in a decision of the National Labor Relations Board. WE WILL restore the operations of Trim Systems, 


cember 31, 1994 closure, displacing if necessary, any 
persons hired since December 31, 1994, provided that 
nothing in this order shall preclude Trim Systems, Inc., 
after we have complied with the terms of this order, vided that we have fulfilled any obligation to bargain 
with the Union regarding such decision or its effects. WE WILL make whole any unit employee laid off as 

lawful layoffs, in the manner set forth in a decision of 
the National Labor Relations Board. TRIM SYSTEMS, INC. AND JENKINS DE-SIGN SYSTEMS, INC. 